779 F.2d 50
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NORMAN FLICK, Plaintiff-Appellant,v.UNITED STATES BUREAU OF PRISONS; UNITED STATES PAROLECOMMISSION, Defendants-Appellees.
85-1344
United States Court of Appeals, Sixth Circuit.
10/9/85

AFFIRMED
E.D.Mich.
ORDER
BEFORE:  JONES, Circuit Judge; WEICK and PECK, Senior Circuit Judges.


1
Flick moves for in forma pauperis status on appeal from the district court's order denying his Rule 60(b), Federal Rules of Civil Procedure, motion in this prisoner's civil rights case.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and Flick's informal brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Flick's original complaint challenged the defendants' decisions setting his parole eligibility date.  The district court entered a judgment for the defendants on that claim.  Three months later, Flick filed this motion for relief from judgment which the district court also denied.


3
The standard of review on appeal from the denial of a motion for relief from judgment is abuse of discretion.  Peake v. First National Bank, 717 F.2d 1016, 1020 (6th Cir. 1983).  Moreover, such an appeal does not bring up the underlying judgment for review.  Id.  Here the Magistrate did mention the habeas corpus and civil rights aspects of Flick's case, and the district court properly disregarded Flick's procedural motions after rendering a decision on the merits.  So the district court did not abuse its discretion when it denied Flick's Rule 60(b) motion.


4
The motion for in forma pauperis status is granted.  The order of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.